Order for judgment affirmed. In this action of contract to recover for goods and materials furnished and labor- performed, the trial judge ordered judgment entered for the plaintiff upon the report of an auditor whose findings of fact were to be final. There was no error. The auditor’s findings that the original plaintiff gave an estimate merely as an opinion and did not undertake to furnish labor at a price not in excess of $750 were conclusive and not affected by any alleged errors of law as contended by the defendants.